Citation Nr: 1206351	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-18 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for left leg shin splints, claimed as left tibial pain, and, if so, entitlement to service connection.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1993 to July 1993, and from November 1998 to March 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A final April 1999 rating decision denied service connection for left leg shin splints, finding that there was no evidence of a current disability.

2.  The evidence associated with the claims file subsequent to the April 1999 rating decision is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran sustained left leg shin splints during active service.

4.  Left leg shin splints symptoms were not chronic in service.

5.  Left leg shin splints symptoms have not been continuous since service separation.

6.  The Veteran's currently diagnosed left leg shin splints is not related to active service.

7.  The Veteran experienced acoustic trauma in service. 

8.  The Veteran has a current mild left ear hearing loss that is not a disability for VA disability compensation purposes.

9.  The Veteran did not sustain a low back disease or injury in service. 

10.  Symptoms of a low back disorder were not chronic in service. 

11.  Symptoms of a low back disorder have not been continuous since service separation. 

12.  The Veteran's low back disorder is not related to her active service. 

13.  The Veteran did not sustain a disease or injury manifesting in pes planus during her first period of active service from February 1993 to July 1993. 

14.  Symptoms of pes planus were not chronic during the first period of active service from February 1993 to July 1993. 

15.  Symptoms of pes planus were not continuous between service separation in July 1993 and reenlistment for active service in November 1998. 

16.  Bilateral pes planus was "noted" at service entrance in November 1998, and thus pre-existed the second period of active service.

17.  Pre-existing bilateral pes planus was not permanently worsened in severity during the second period of active service.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied service connection for left leg shin splints became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence having been received, the claim of service connection for left leg shin splints is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for left leg shin splints are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for service connection for left ear hearing loss are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011). 

5.  The criteria for service connection for a low back disorder are not met. 
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

6.  The criteria for service connection for bilateral pes planus are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a timely December 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  Moreover, the letter informed the Veteran of the basis for the previous denial of the claim for service connection for shin splints, and advised her that new and material evidence would be necessary to reopen the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in October 2010 with regard to the claims for service connection for hearing loss and shin splints.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of hearing loss and shin splints has been met.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the Veteran has not been afforded VA medical examinations specifically geared to the claimed back disorder or pes planus; however, the Board finds that VA examinations are not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004), and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with her active military service. 

In this case, because there is competent medical evidence that demonstrates that the Veteran does not have a current disability of the feet, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion with regard to that issue.  Moreover, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a low back injury or disease in service, or otherwise show in-service disease of the low back or an in-service event involving the low back, there is no duty to provide a VA medical examination.  In this case, the service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a low back injury, disease, or chronic low back disorder symptoms in service.  The Board finds that the weight of the evidence demonstrates no continuity of low back disorder symptoms since service separation.  Thus, based on the foregoing, and because there is sufficient competent evidence to decide the claim, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for either pes planus or a low back disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d). 

New and Material Evidence to Reopen Service Connection for Shin Splints
 
In March 1999, the Veteran raised a claim of entitlement to service connection for left leg shin splints.  This claim was denied in an April 1999 rating decision.  The Veteran did not file a timely appeal.  Consequently, the April 1999 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In December 2008, the Veteran filed a request to reopen her claim for service connection for left leg shin splints, or left tibial pain.  The claim was again denied in the April 2009 rating decision that is the subject of the instant appeal.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claim.  

It appears that the RO addressed the shin splints claim on the merits in its April 2009 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been received.  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for her claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final April 1999 rating decision denying the Veteran's claim for service connection for shin splints consisted of service treatment records.  The service treatment records showed diagnosis of left leg shin splints during active service in December 1998 and February 1999.        

Based on the above evidence, the claim was denied.  Specifically, the RO in April 1999 determined that the shin splints problems during active service were temporary in nature, and there was no evidence of a current disability.   

Evidence added to the record since the time of the last final denial in April 1999 includes private treatment records and an October 2010 VA examination.  The VA examiner assessed residuals of a 2009 shin splints episode in the left tibia.           

The evidence added to the record since the previous April 1999 denial constitutes new and material evidence.  It addresses the existence of a current disability, which is an unestablished fact necessary to substantiate the claim.  Further, it is not redundant, as there have been no previous records demonstrating a current diagnosis.  Finally, it does raise a reasonable possibility of substantiating the shin splints claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is reopened.  

Because the RO considered the merits of the underlying service connection claim in the April 2009 rating decision that is part of the pending appeal, the Board may proceed with appellate review at this time without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss) or arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  
38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90 (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence interpreted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 67-90. 
  
The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Leg Shin Splints

The Veteran contends that she has left leg shin splints, or tibial pain, that began during active service and has continued since that time.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained left leg shin splints in service, but symptoms of shin splints were not chronic in service.  A December 1998 service treatment record indicates the Veteran sought treatment for pain in her left shin for two weeks.  She had no prior injury to the left leg.  The doctor assessed shin splints of the left leg, and gave her a physical profile for 14 days to include no running, jumping, or marching.   

Then, in February 1999, the Veteran reported intermittent sharp pain in her left lower leg.  She was seen for this symptom one month prior, but that pain had not improved.  On physical examination, there was no edema or point tenderness of the left leg.  the doctor assessed resolving shin splints and gave her a physical profile again.

Several weeks later, the Veteran reported left lower leg pain the prior weekend.  There was no deformity or discoloration of the leg.  She was assessed with severe shin splints and referred to see a physician's assistant, who noted that the pain was in the median distal tibia and radiated proximally.  The Veteran reported that the pain was constant, increased with weight bearing, and throbbed at night.  On examination, there was no edema, erythema, or ecchymosis.  There was tenderness to palpation in the tibia.  The physician's assistant assessed persistent pain of the left anterior/medial tibia since November 1998.  She recommended that the Veteran continue icing the leg, stretch and exercise, and wear running shoes.  The Veteran denied the need for prescription medication and instead would take Advil as needed.  She was given a physical profile that included no running, jumping, or marching for 30 days.  
 
The Veteran's service treatment records indicate that her left shin problems resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of her shin splints.  At the time of her separation from service due to a personality disorder, there was no mention in the separation documentation of any persistent left leg problems.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that left leg shin splints symptoms have not been continuous since service separation in 
March 1999.  As indicated, the Veteran's separation documents did not mention left leg shin splints.  Following service separation in March 1999, the evidence of record shows no complaints, diagnosis, or treatment for left leg shin splints until March 2009.  The absence of post-service complaints, findings, diagnosis, or treatment for ten years after service is one factor that tends to weigh against a finding of continuous left leg shin splints symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Other evidence of record includes the treatment records of Dr. M.M.C. from March 2009 to June 2009.  The Veteran sought treatment with Dr. M.M.C. for left tibial pain, and, in providing her medical history to the doctor, at no time did she mention any history of tibial pain during active service or during the ten years following service separation.   

With regard to the Veteran's more recent assertions made as part of the current compensation claim, including the May 2009 notice of disagreement, that she has had tibial pain since separation from service in March 1999, the Board finds that, while the Veteran is competent to report the onset of her left leg tibial symptoms, her recent report of continuous tibial pain since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous tibial pain after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service separation documents which do not mention left leg shin splints, including at service separation, and the 2009 private treatment records that do not mention any history of left leg problems following service separation.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed left leg shin splints is not related to her active service.  At the October 2010 VA examination, the VA examiner diagnosed residuals of 2009 left leg shin splints.  Further, the VA examiner opined that, based on the evidence of record, the Veteran's 2009 shin splints and current residual symptoms were not caused by or the result of active military service.  The VA examiner noted that the in-service episodes of shin splints were all secondary to running.  Moreover, there was no indication as to whether the shin splints in service were proximal, medial, or distal.  Following separation from service, there was no treatment for the left leg until 2009.  Thus, the examiner could not agree that there was a relationship between the 2009 shin splints episode and those in 1998 and 1999.

The weight of the competent evidence demonstrates no relationship between the Veteran's current left leg shin splints and her military service, including no credible evidence of continuity of symptomatology of left leg shin splints which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, the October 2010 VA examination opinion, weighs against the claim.  The October 2010 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for left leg shin splints, and outweighs the Veteran's more recent contentions regarding in-service chronic left tibial pain and post-service left leg shin splints symptoms. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for left leg shin splints, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

Service Connection for Left Ear Hearing Loss

Next, the Veteran contends that she has hearing loss in the left ear that is related to acoustic trauma during active service.  Service connection was granted for right ear hearing loss in an April 2011 rating decision, effective from November 2008.

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  The Veteran's military occupational specialties were chemical operations specialist and practical nurse.  Her DD Form 214 shows that she received a Marksman Badge for the M-16 Rifle, M-60 Machinegun, and hand grenade.  In her May 2009 notice of disagreement, she contends that she worked around loud generators while on field duty, worked in the motor pool around constant vehicle engine noise, fired loud weapons, and rode in helicopters.  The Board finds her contentions regarding military noise exposure to be credible. 

However, the current level of left ear hearing loss does not meet the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  The Veteran had a VA audiological evaluation in October 2010.  An audiogram demonstrated puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear of 5, 5, 15, 25, and 30 decibels, respectively, with an average puretone threshold of 18.75 decibels.  The speech recognition score for the left ear was 96 percent.  

As noted above, the current level of left ear hearing loss does not meet the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  Without a showing of current disability of hearing loss, service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225. 

The Board notes the Veteran's exposure to acoustic trauma in service and her assertion that the current left ear hearing loss is due solely to loud noise exposure during her military service; however, because current hearing loss disability has not been shown in the left ear by competent evidence, the Board does not reach the additional question of the relationship of currently diagnosed left ear hearing loss to the loud noise exposure in service. 

In conclusion, after a careful review of the entire record, because current left ear hearing loss disability under 38 C.F.R. § 3.385 has not been shown, the Board finds that the evidence weighs against the Veteran's claim of service connection for left ear hearing loss disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Back Disorder

The Veteran contends that her current degenerative disease of the low back is related to service.  Specifically, she contends that she had back pain that began during service and has continued and progressed since service separation.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a low back injury or disease in service, and that symptoms of a low back disorder were not chronic during either period of active service.  In short, the service treatment records do not demonstrate low back complaints, findings, diagnosis, or treatment, or even the presence of symptoms of a chronic low back disorder.  The evidence in this case includes the November 1998 enlistment examination report, including the Report of Medical History on which the Veteran checked "no" next to "recurrent back pain."  Although a February 1999 service treatment record indicates back pain on Axis III of a mental health evaluation diagnosis summary, it does not indicate that a back injury occurred, and there are no other indications of back problems during service.  Thus, the back pain symptoms were not chronic during service.   

The weight of the evidence demonstrates that the Veteran's low back disorder did not manifest arthritis to a compensable degree within one year of service separation.  Service treatment records are silent with respect to any findings of arthritis in the low back, and there is no medical evidence of arthritis in the low back within one year of service separation. 

The Board next finds that the weight of the evidence demonstrates that symptoms of a low back disorder have not been continuous since service separation in March 1999.  Following service separation in March 1999, the evidence of record shows no complaints, diagnosis, or treatment for any low back disorder until September 2009.  The absence of post-service complaints, findings, diagnosis, or treatment for ten years after service is one factor that tends to weigh against a finding of continuous low back disorder symptoms after service separation.  See Buchanan, at 1336.

While the Veteran is competent to testify that she currently has low back disorder symptoms that began in service, the Board finds that her statements as to in-service incurrence of a low back injury, chronic low back disorder symptoms in service, and continuous low back disorder symptoms after service are not credible because they are outweighed by her own reporting at the November 1998 examination that she did not have any recurrent back pain, and the absence of post-service complaints, symptoms, diagnosis, or treatment of a low back disorder for ten years following service separation. 

Based on the weight of the evidence, the Board finds that the current low back disorder is not related to active service.  There are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for a low back disorder, and outweighs the Veteran's more recent contentions regarding in-service low back injury, in-service low back disorder symptoms, and post-service low back disorder symptoms.  Thus, there is no credible evidence of continuous symptoms of a low back disorder since service.  Further, there is no medical opinion that relates the current low back disorder to service and no basis for such an opinion, because there was no in-service injury or disease.  Therefore, any such purported opinion of nexus to service would be speculative.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
 
Service Connection for Pes Planus

Finally, the Veteran contends that she has a disability resulting from pes planus that began during active service.  She has numbness, tingling, and cramping in her feet, and attributes the condition to running, marching, jumping, and wearing combat boots.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting in pes planus during her first period of active service from September 1993 to July 1993, and that symptoms of pes planus were not chronic during the first period of active service.  In short, the service treatment records from September 1993 to July 1993 do not demonstrate pes planus complaints, findings, diagnosis, or treatment, or even the presence of symptoms of pes planus.  The evidence in this case includes the September 1992 enlistment examination report, which is negative for any foot problems, including pes planus.  Moreover, there are no other service treatment records from the first period of active service documenting pes planus or other foot problems.     

The Board next finds that the weight of the evidence demonstrates that symptoms of pes planus were not continuous between service separation in July 1993 and reenlistment in November 1998.  Following service separation in July 1993, the evidence of record shows no complaints, diagnosis, or treatment for any foot problems, including pes planus.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran had pes planus that pre-existed her second period of active service from November 1998 to March 1999.  The November 1998 enlistment examination report documents mild asymptomatic pes planus.  Because pes planus was "noted" at the November 1998 service enlistment examination, the presumption of soundness at service entrance has been rebutted.  38 U.S.C.A. § 1111.  

Next, considering all the evidence of record, regardless of when it was created, as it bears on the question of aggravation in service, the Board finds that the Veteran's pes planus was not aggravated, that is, was not permanently worsened in severity, by her second period of active service.  Indeed, the pre-existing pes planus appears to have been asymptomatic throughout service.  The service treatment records are negative for any complaints or treatment relating to the feet.  The November 1998 examination report, described above, specifically notes that the Veteran's pes planus was asymptomatic.  Moreover, a February 1999 service treatment record documents mild pes planus, but does not document any symptoms related to it.  In short, the service treatment records do not demonstrate any complaints, treatment, or even the presence of symptoms relating to pes planus.

Post-service evidence also supports a finding that the Veteran's pes planus was not aggravated by her second period of active service.  Following service separation in March 1999, the evidence of record shows no treatment for or complaints related to pes planus.  A May 2009 treatment note of Dr. M.M.C. indicates the presence of midfoot planus, but does not document any symptoms or complaints related to it.  The absence of post-service findings or treatment after service is one factor that tends to weigh against a finding of either chronic, symptomatic pes planus in service or continuous pes planus symptoms after service separation.  See Buchanan, at 1336.      

With regard to the Veteran's more recent assertions that she has had pes planus symptoms since separation from service in March 1999, the Board finds that, while the Veteran is competent to report the onset of pes planus symptoms, her recent report of continuous pes planus symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous pes planus symptoms after service are not credible because they are outweighed by other, more contemporaneous evidence of record that includes the November 1998 service entrance examination report that indicates the Veteran had asymptomatic pes planus, the February 1999 service treatment record that documents the presence of pes planus but does not document any related complaints or symptoms, and the lack of any post-service complaints or treatment indicating symptoms related to pes planus or evidence of pes planus having worsened in severity so as to be symptomatic.  

Moreover, it is significant that the Veteran filed a claim for service connection for multiple other disabilities in March 1999, including some orthopedic disabilities, but did not file a claim for or complain of pes planus at that time.  Such actions reflecting claims for service connection for disabilities the Veteran believed to be related to service, and that she believed to be disabilities, coupled with the absence of any mention or claim for service connection for pes planus, is evidence that tends to show both that the Veteran did not have symptomatic pes planus at the time of the March 1999 claim and did not believe the pes planus was related to any in-service injury, disease, or event.  

In this case, the weight of the record of evidence indicates that the Veteran did not have a disease or injury manifesting in pes planus during her first period of active service from February 1993 to July 1993, nor were symptoms of pes planus chronic during the first period of service or continuous after service separation in July1993.  The weight of the evidence further demonstrates that the Veteran had asymptomatic pes planus that pre-existed her second period of active service from November 1998 to March 1999, and that the preexisting bilateral pes planus was not aggravated by her second period of active service.  For these reasons, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for bilateral pes planus, the benefit of the doubt doctrine is not applicable, and the claim for service connection for bilateral pes planus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left leg shin splints, claimed as left tibial pain, is denied.

Service connection for left ear hearing loss is denied.

Service connection for a low back disorder is denied.  

Service connection for bilateral pes planus is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


